Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,6-16 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Whitsett USPN 8728158.
Regarding claims 1 and 7 Whitsett discloses a modular IOL assembly comprising an optic and annular ring, the ring comprising anterior rim with anterior opening and posterior rim with a flange. The anterior and posterior rims form inwardly facing recess, and anterior/posterior surfaces of the flange define first and second profiles which are non-parallel (see Fig 1 and 4).  
Regarding claims 2,8,9, and 10 the flange anterior and posterior surfaces define curvatures and convex surfaces as shown in Figures 1 and 4.
Regarding claim 6, the flange is shaped to support optic (Figure 7).
Regarding claim 11, the flange may be defined at a radial location to satisfy the broad recitation of claim 11.
Regarding the method of claims 12-16, Whitsett discloses forming an IOL as described above.
With specific regard to claim 15, Examiner asserts the non-parallel surfaces are inherently capable of meeting the limitation of defocusing off axis energy since Applicant discloses this function is achieved by non-parallel surfaces.

Claim(s) 1-9,11-13,15-16 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Kahook et al. USPUB 20130190868 (“Kahook”).
Regarding claims 1 and 7 and 12 Kahook discloses a modular IOL assembly and method of making (paragraph [0063]) comprising an optic and annular ring, the ring comprising anterior rim with anterior opening and posterior rim with a flange (See Figures 27-27D). The anterior and posterior rims form inwardly facing recess, and anterior/posterior surfaces of the flange define first and second profiles which are non-parallel (see Figures 27A and 27C).  
Regarding claims 2,8,9,13 the flange anterior and posterior surfaces define curvatures and convex surfaces as shown in Figures 27-27C.
Regarding claim 3, the posterior rim opening has a smaller diameter than anterior rim opening (Figure 27A-D).
Regarding claim 4-5 and 15, Kahook discloses the non-optical components may include non-optical materials (paragraph [0059]).  The non-parallel surfaces of the flange are considered to inherently defocus light as described in Applicant’s disclosure. Furthermore, the angle of incidence at the periphery is greater than 25 degrees.
Regarding claim 6, the flange is shaped to support optic (Figure 7).
Regarding claim 11, the flange may be defined at a radial location to satisfy the broad recitations of claim 11.
Regarding the method of claims 12,13,15,16, Whitsett discloses forming an IOL as described above.
With specific regard to claim 15, Examiner asserts the non-parallel surfaces are inherently capable of meeting the limitation of defocusing off axis energy since Applicant discloses this function is achieved by non-parallel surfaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774